

Exhibit 10.15


GPTG ETHANOL MARKETING AGREEMENT


This Ethanol Marketing Agreement ("Agreement") is made and entered into as of
this  25th day of September, 2009 by and between Lincolnway Energy, LLC
("Producer"), an Iowa limited liability company, and Green Plains Trade Group
LLC, a Delaware limited liability company ("GPTG") (each a "Party", and
collectively the "Parties"), but this Agreement shall not become effective for
purposes of commencing transactions under and pursuant to this Agreement until
the Effective Date (as that term is defined in Section 14).
 
In consideration of the mutual terms and conditions contained herein, the
Parties agree as follows:
 
 
1.
Term and Termination: The initial term of this Agreement (the "Initial Term")
shall be for a period of *, commencing on the date hereof, unless this Agreement
is earlier terminated as provided below.  Following the Initial Term, this
Agreement shall automatically renew for successive * terms (each a "Renewal
Term"), unless terminated on the expiration date of the Initial Term or any
Renewal Term, in each case by either Party with at least ninety (90) days
written notice prior to such expiration date, or unless this Agreement is
earlier terminated as provided below.

 
In the event either Party is in breach of any term, condition or obligation
under this Agreement (the "Breaching Party"), the other Party (the
"Non-Breaching Party") shall have the right to terminate this Agreement by
proceeding as follows:  The Non-Breaching Party shall provide written notice to
the Breaching Party of such breach, which notice shall include a reasonably
detailed description of such breach.  The Breaching Party shall have thirty (30)
days from receipt of such notice to remedy such breach, or in the case of a
breach involving a failure to make any payments which are required by this
Agreement by the due date, then the Breaching Party will have three (3) days
after receiving the written notice to cure the breach (in either case, the "Cure
Period").  If the Breaching Party remedies such breach within the applicable
Cure Period, this Agreement shall not terminate but rather shall continue in
full force and effect.  If the Breaching Party does not remedy such breach
within the applicable Cure Period, this Agreement may, at the option of the
Non-Breaching Party, be immediately terminated at any time within the sixty (60)
days following the end of the applicable Cure Period, effective upon the giving
of written notice from the Non-Breaching Party to the Breaching Party.  The
failure of the Non-Breaching Party to so terminate this Agreement within such
sixty (60) day period shall be deemed a waiver of such termination option with
respect to the breach in question, but not a waiver of the Non-Breaching Party's
right to pursue all other rights and remedies as may be available to the
Non-Breaching Party under this Agreement, at law, in equity or otherwise with
respect to the breach in question.
 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-1

--------------------------------------------------------------------------------

 
 
Notwithstanding the preceding paragraph, this Agreement may be terminated by the
Non-Breaching Party, effective upon the giving of written notice to the
Breaching Party, and without any opportunity for cure by the Breaching Party, if
the Non-Breaching Party has provided the Breaching Party with bona fide written
notices pursuant to the preceding paragraph on at least three or more prior
occasions during the one year period immediately preceding the date of the
giving of the current notice of breach, and regardless of whether such prior
breaches were cured by the Breaching Party.
 
In addition to the foregoing, this Agreement may be terminated under the
following circumstances:  (a) if either Party engages in unethical, illegal or
intentional misconduct reasonably likely to result in material adverse
consequences to the other Party, the Party harmed or likely to be harmed by the
misconduct may immediately terminate this Agreement upon written notice to the
Party engaging in the misconduct; or (b) in the event of a Party's bankruptcy,
assignment for the benefit of creditors, admission in writing of its inability
to pay debts generally, or its liquidation, insolvency or dissolution, the other
Party may terminate this Agreement at any time within thirty (30) days of the
date on which such Party becomes aware of such occurrence, with such termination
to be effective immediately upon the giving of written notice thereof.
 
Producer may also terminate this Agreement as provided in Section 7.A of this
Agreement.
 
The termination of this Agreement, by GPTG or Producer, and for whatever reason,
shall not affect any liability or obligation of GPTG or Producer under this
Agreement which shall have accrued prior to or as a result of such termination,
including any liability for loss or damage on account of breach, nor shall the
termination of this Agreement (by GPTG or Producer, and for whatever reason)
affect any of the terms or provisions of this Agreement which contemplate
performance or continuing obligations beyond the termination of this Agreement,
including the obligations of, as applicable, GPTG and/or Producer under Sections
7.C, 7.D and 29.
 
Upon the termination of this Agreement by GPTG or Producer, and for whatever
reason, Producer agrees to accept and GPTG agrees to assign, to the extent it
may legally do so, any and all outstanding sales contracts or bids of GPTG from
third parties which correlate to any Accepted Purchase Orders (as that term is
defined in Section 5.B.) on the effective date of the termination of this
Agreement, and GPTG shall provide Producer with copies of such sales contracts,
bids and any related documentation.  GPTG shall not receive any fees or other
payments with respect to any such sales contracts or bids or Accepted Purchase
Orders.  If GPTG may not legally assign to Producer a sales contract or bid of
GPTG from a third party which correlates to an Accepted Purchase Order on the
effective date of the termination of this Agreement, then GPTG and Producer
shall be and remain responsible for purchasing and selling, in accordance with
the terms of this Agreement, the Ethanol which is the subject of such Accepted
Purchase Order, and this Agreement shall also continue for that limited purpose;
provided, however, that if this Agreement was terminated by Producer by reason
of a breach of this Agreement by GPTG, then Producer may, in its sole
discretion, require payment in advance for all Ethanol which will be picked up
by GPTG after the effective date of the termination of this Agreement.
 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-2

--------------------------------------------------------------------------------

 
 
 
2.
Quantity and Quality:

 
 
A.
Except as provided in subparagraph B. immediately below, Producer shall sell
exclusively to GPTG and GPTG shall purchase from Producer the total output of
fuel grade ethanol ("Ethanol") produced at Producer's Nevada, Iowa facility
("Plant").  All Ethanol shall be delivered FOB the Plant, and title and all risk
of loss shall pass to GPTG at the Title Transfer Point (as defined in Section
5.E.).  Ethanol produced for the intended use as an alternative or racing fuel
shall not be excluded from this Agreement.

 
 
B.
Notwithstanding subparagraph A above or any other term or condition of this
Agreement which may appear to be to the contrary, (i) if GPTG fails to purchase
or to take delivery of any Ethanol from the Plant, for any reason whatsoever
(including by reason of any Impossibility Event, as that term is defined in
Section 10) and such failure results in, or may reasonably be anticipated to
result in, Producer's Storage Capacity (as that term is defined in Section 4.G)
being exceeded, then Producer may sell or otherwise dispose of the amount of
Ethanol which Producer determines is necessary to cause Producer's Storage
Capacity to not be exceeded during the following five (5) day period, and (ii)
Producer may sell or otherwise dispose of any Ethanol which is the subject of
any Rejected Purchase Order (as that term is defined in Section 5.B).  Any such
sales of Ethanol by Producer may be to such persons and on such terms as are
determined by Producer, in its sole discretion, and may be made by Producer even
if the Ethanol in question is otherwise the subject of an Accepted Purchase
Order.  Notwithstanding the foregoing, Producer acknowledges that it remains
obligated on such Accepted Purchase Orders.  GPTG also acknowledges that
Producer has a contract with another ethanol marketer that will terminate on
October 1, 2009, and that Producer may sell Ethanol to such other marketer to
the extent necessary to comply with the terms of that other agreement and as
otherwise necessary to satisfy and fulfill any obligations upon Producer under
such agreement to sell Ethanol to such other marketer.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-3

--------------------------------------------------------------------------------

 

 
3.
GPTG shall:

 
 
A.
Market and purchase all of the Ethanol produced by Producer at the Plant, at the
price outlined in Section 5;

 
 
B.
Remit payment to Producer for the Ethanol as provided in Section 5;

 
 
C.
Be responsible for the scheduling of all shipments of the Ethanol, including,
without limitation, for arranging and providing for the pick-up at the Plant of
all Ethanol purchased by GPTG under this Agreement by truck carrier or by
railcar carrier (in either event, each a "GPTG Carrier") and for the subsequent
shipment and delivery of all such Ethanol by each GPTG Carrier to whatever
locations are desired by GPTG;

 
 
D.
Provide Producer with such reports and information as Producer may reasonably
request from time to time including, but not limited to, (i) detailed accounting
reports, (ii) reconciled settlement statements,  (iii) market and pricing
reports, and (iv) daily price reports and contract balances;

 
 
E.
Be responsible for complying with all laws, rules, regulations and orders, and
industry standards, regarding the transportation and shipment of all Ethanol and
otherwise with respect to GPTG's activities under or pursuant to this Agreement,
including, without limitation, maintaining in effect all necessary or
appropriate governmental licenses, permits, consents or other approvals; and

 
 
F.
Have sole responsibility and liability for the collection of all of GPTG's
accounts, and any delinquencies in any of GPTG's accounts shall not affect
GPTG's payment obligations to Producer under this Agreement.

 
 
4.
Producer shall:

 
 
A.
Provide GPTG (by fax, email or other method mutually acceptable to Producer and
GPTG) with a twelve month production forecast on the date of this Agreement and
on or before each one year anniversary of the date of this Agreement, a weekly
update to the then current rolling twelve month production forecast within four
(4) days of the close of each calendar week, daily plant inventory balances (by
no later than noon on each day, excluding weekends and Producer recognized
holidays), pickup information, and other information reasonably requested by
GPTG;

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-4

--------------------------------------------------------------------------------

 

 
B.
Producer shall use its commercially reasonable efforts to meet the monthly
production estimates reflected in the then-current twelve month production
forecast; provided, however, that nothing in this Agreement is intended to, nor
shall be interpreted as, in any way limiting or restricting Producer's right, in
its sole discretion, to manage Producer's business in all respects, including
determining Producer's level of production of Ethanol at the Plant from time to
time and based upon such factors or considerations as are determined to be
relevant by Producer from time to time, such that Producer may revise its then
current twelve month production forecast in such manner and by such amounts as
are determined by Producer, in its sole discretion, in each weekly update
provided by Producer;

 
 
C.
Notify GPTG promptly of any material unscheduled shut-down, suspension or
significant decrease in production at the Plant that was not reported in the
rolling twelve month production forecasts or weekly updates provided under
Section 4.A. above;

 
 
D.
Provide to GPTG certificates of analysis of the Ethanol sold to GPTG in a form
and content mutually acceptable to Producer and GPTG, but no such certificate of
analysis shall be deemed to be a representation or warranty by Producer with
respect to any Ethanol or any other matter whatsoever;

 
 
E.
Producer shall, at its expense, provide or cause to be provided all testing and
related test equipment at or in the vicinity of the Plant which is necessary to
determine the accuracy of the certificates of analysis contemplated by
subparagraph D. above, and GPTG or its representative shall, at GPTG'S expense,
have the right to perform periodic tests to determine the accuracy of such
certificates of analysis;

 
 
F.
Provide the labor and Plant equipment necessary to load the Ethanol into the
trucks or railcars of the GPTG Carriers at the Plant; provide the documentation
reasonably requested by GPTG (such as bills of lading) in order to meet the
requirements of any federal or state law, rule or regulation related to the
shipment of the Ethanol; visually inspect, in accordance with normal industry
practice, and prior to loading at the Plant, the railcars for compliance with
any applicable U.S. Department of Transportation requirements; and be
responsible for compliance with all federal, state and local rules, regulations
and requirements regarding the loading of Ethanol into the trucks or railcars at
the Plant;

 
 
G.
Provide for a minimum of ten (10) days storage based on an annual nameplate
capacity of 50 MGPY on Producer's premises (the "Storage Capacity");

 
 
H.
For all gallons of Ethanol sold to GPTG, use certified meters or weight-scales
that provide both gross and net 60° Fahrenheit temperature compensated gallons;
and

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-5

--------------------------------------------------------------------------------

 
 
 
I.
Provide any of the information to be provided by Producer pursuant to this
Section 4 to GPTG in electronic form, if such information is available in such
form.

 
 
5.
Marketing/Pricing/Risk of loss/Payment

 
 
A.
Marketing:  Since GPTG shall have the exclusive right to market all of the
Ethanol produced by Producer, GPTG agrees to use commercially reasonable efforts
to market all such Ethanol and be responsible for the marketing, sale and
delivery of all of the production of Ethanol from the Plant during the term of
this Agreement, including, but not limited to:

 
 
·
Scheduling sufficient railcar, tank trucks and other transport as may be needed
to handle said production;

 
·
Negotiating the rates and tariffs to be charged for delivery of such production
to GPTG's customers;

 
·
Promoting and advertising the sale of fuel grade ethanol as appropriate;

 
·
Ascertaining that such production is delivered where contracted and intended;
and

 
·
Handling all purchase agreements with GPTG's customers and any complaints in
connection therewith.



GPTG acknowledges that Producer may produce Ethanol in excess of the amounts set
out in Producer's then current production forecast as provided by Producer
pursuant to Section 4.A, and GPTG shall have the obligation to market and
purchase all Ethanol which may from time to time be produced in excess of the
amounts set forth in Producer's then current production forecast, all upon the
terms and conditions set forth in this Agreement.


GPTG also acknowledges that the Ethanol is intended solely for use in connection
with fuel.


 
B.
Price; Approval of Purchase Orders.  GPTG will use commercially reasonable and
diligent efforts to obtain the best price for all Ethanol. Producer acknowledges
and agrees that it is not a party to any Ethanol sales contract with any third
party purchaser from GPTG.  As is also noted below, to the extent Producer does
not agree to any purchase orders presented by GPTG, GPTG shall be relieved of
any obligations hereunder to market such Ethanol. Notwithstanding the foregoing,
should GPTG directly cause an inventory or production constraint for Producer,
then GPTG shall be relieved of any obligation to market the number of gallons of
Ethanol that Producer has notified GPTG that Producer intends to liquidate, but
GPTG shall remain responsible to market all remaining Ethanol production in
accordance with this Agreement.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-6

--------------------------------------------------------------------------------

 
 
GPTG shall submit purchase orders for the purchase of Ethanol (each, a "Purchase
Order") to Producer on such a periodic basis as is necessary to permit Producer
to operate at and maintain a production schedule which is consistent with the
production schedules provided to GPTG by Producer pursuant to Section 4.A. and
otherwise with such sufficient advance notice so as to reasonably allow Producer
to determine that the Storage Capacity will not be exceeded and for Producer to
be able to provide the services contemplated by Section 4.F.
 
GPTG must direct and submit Purchase Orders to the applicable Producer
Representative (as that term is defined in Section 16) who is designated by
Producer from time to time.  GPTG shall submit Purchase Orders to Producer
pursuant to such methods as are reasonably agreed to by GPTG and Producer from
time to time, but which may include fax and/or email to the Producer
Representative or Producer Representatives who are designated by Producer from
time to time.  Each Purchase Order shall be in form and content mutually
acceptable to GPTG and Producer, but each Purchase Order must include GPTG's
contract selling price for the Ethanol in question, the delivery location for
the Ethanol in question, the method of delivery (i.e. by truck or railcar) and
the pickup date or dates for the Ethanol in question at the Plant.  Each
Purchase Order shall be subject to Section 17.


GPTG will submit each Purchase Order to the applicable Producer
Representative.  Producer may accept or reject each Purchase Order, in
Producer's sole discretion, but if Producer fails to advise GPTG of Producer's
acceptance of a Purchase Order, Producer shall be deemed to have rejected the
Purchase Order in question.  A Purchase Order which has been accepted by
Producer is at times referred to in this Agreement as an "Accepted Purchase
Order", and a Purchase Order which has been rejected by Producer (including a
Purchase Order which is deemed to be rejected by Producer as provided in the
preceding sentence) is at times referred to in this Agreement as a "Rejected
Purchase Order".  GPTG shall be relieved of the obligation hereunder to further
market the Ethanol which is the subject of a Rejected Purchase Order and
Producer shall have the right to sell or otherwise dispose of such Ethanol to
such persons and on such terms as are determined by Producer, as provided in
Section 2.B.
 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-7

--------------------------------------------------------------------------------

 

Without limiting GPTG's obligation to use commercially reasonable and diligent
efforts to obtain the best price for all Ethanol, and in addition thereto, GPTG
agrees that Schedule 1 to this Agreement sets forth the minimum purchase price
that GPTG shall pay to Producer for the number of gallons of Ethanol set forth
in Schedule 1 on a daily, monthly and quarterly basis.  Producer therefore may
in all events, at any time and from time to time, upon demand by Producer, which
demand may be made by Producer in Producer's sole discretion, require GPTG to
provide Producer with Purchase Orders on a daily, monthly and/or a quarterly
basis which are consistent with the requirements set forth in Schedule 1.  As
indicated, Producer may make such demand at any time and from time to time, and
upon each such demand by Producer, GPTG shall submit Purchase Orders to Producer
in accordance with Producer's demand.


If Producer agrees, in Producer's sole discretion, to enter into transactions
with GPTG for the arbitrage of replacement gallons of ethanol, GPTG agrees that
the incremental profit on such repurchased gallons shall be paid to Producer, in
accordance with the payment provisions of Section 5.G, less the per gallon fee
set forth in Section 5.F on such replacement gallons.


 
C.
Net Selling Price.  The per gallon price Producer shall receive for the Ethanol
sold to GPTG under this Agreement shall be the Net Selling Price (as that term
is defined below).  The term "Net Selling Price" means GPTG's per gallon
contract selling price for the Ethanol in question, which shall be the price set
forth in the Purchase Order presented to Producer pursuant to Section 5.B above,
less all direct costs (on a per gallon basis) incurred by GPTG in conjunction
with the handling, movement, delivery and shipment of such Ethanol from GPTG to
the original purchaser, including but not limited to terminal lease charges,
throughput charges, terminal shrinkage costs, freight charges, tariffs, costs of
leasing railcars, trucks, river barges and ocean going vessels (all at cost),
government taxes and assessments, insurance, inspection fees, working capital
carrying costs, costs associated with RINS management, and costs of purchasing
and delivering replacement ethanol in the event of Producer's failure to provide
Ethanol in accordance with an Accepted Purchase Order, including any such
failure caused by any Impossibility Event or for any other reason.

 
 
D.
Estimated Net Price.  GPTG and Producer shall jointly determine the estimated
monthly Net Selling Price (on a per gallon basis) (the "Estimated Monthly
Netback") for each calendar month.  GPTG and Producer shall determine the
Estimated Monthly Netback on or before the first business day of each calendar
month.  GPTG and Producer acknowledge that the intent is to establish the
Estimated Monthly Netback to be within 5% or less of the final actual Net
Selling Price (on a per gallon basis) for the month (the "Equalized
Netback").  The Estimated Monthly Netback and the Equalized Netback shall be
utilized for making payments to Producer as provided in Section 5.G below.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-8

--------------------------------------------------------------------------------

 
 
 
E.
Title and Risk of Loss:  GPTG will bear all sales, marketing, logistics
services/management costs, collection costs and all risk of loss and damage to
all Ethanol commencing immediately at the time the Ethanol passes across the
inlet flange into rail cars or tank trucks of the GPTG Carrier at the Plant (the
"Title Transfer Point"). Title and all risk of loss and damage to the Ethanol
shall automatically transfer from Producer to GPTG at the Title Transfer
Point.  Until such time, Producer shall be deemed to be in control of and in
possession of, and shall have title to and risk of loss to, the Ethanol.

 
 
F.
Commission:  GPTG shall invoice Producer * for each gallon of Ethanol marketed
by GPTG in any calendar month, and to the extent GPTG owes amounts to Producer
under Section 5.G., such invoiced amount shall be deducted from such amount owed
to Producer.  In all other cases, the invoice amount will be due by the date
which is later of *.

 
 
G.
Payment:  For all gallons of Ethanol purchased by GPTG from Producer and picked
up at the Plant during each one-week period beginning on Monday and ending on
the following Sunday, GPTG shall pay Producer the Estimated Monthly Netback in
effect for such week by ACH or wire no later than * days following the end of
said one-week period.  If at calendar month's end, the Equalized Netback exceeds
the Estimated Monthly Netback amounts which have been paid to Producer, GPTG
shall pay Producer on or before the * day of the following calendar month  an
amount equal to the product of (x) the difference between the Estimated Monthly
Netback and Equalized Netback, and (y) the aggregate number of gallons of
Ethanol purchased by GPTG from Producer during such month.  If the Equalized
Netback is less than the Estimated Monthly Netback, Producer shall pay to GPTG
on or before the * day of the following calendar month, an amount equal to the
product of (x) the difference between the Equalized Netback and the Estimated
Monthly Netback, and (y) the aggregate number of gallons of Ethanol purchased by
GPTG from Producer during such month.  Within * calendar days of the end of each
month, GPTG shall provide to Producer all information necessary to calculate the
Equalized Netback and determine the payment between the Parties under this
Section 5.G.  For purposes of this Agreement, payment obligations arise upon
shipping and shipping for this purpose is defined as the actual release of the
shipment to the railroad or common carrier truck, as directed by *.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-9

--------------------------------------------------------------------------------

 

 
H.
Supporting Records:  GPTG shall keep a set of books and records in accordance
with generally accepting accounting principles with respect to all sales of
Ethanol hereunder and all costs and commissions associated therewith, and shall
make such books and records reasonably available to Producer or Producer's
independent outside accounting representatives (upon execution by such
independent outside accounting representative of a mutually agreeable
confidentiality agreement) at GPTG's office at any time by appointment during
normal business hours upon at least five (5) business days prior written notice;
provided that Producer shall be entitled to no more than three (3) such visits
in any year and Producer 's independent outside accounting representatives shall
be permitted to disclose to Producer only aggregate information of the results
of its review, and not any contract or customer specific information.  GPTG
shall maintain all of the books and records required by this Section for a
minimum of two (2) years from the date of the creation of the particular book,
entry or record in question.  The costs of any review and inspection of the
books and records of GPTG pursuant to this subparagraph shall be borne by
Producer, except that GPTG shall reimburse Producer for all such costs, within
ten (10) days of demand therefor by Producer, if any such review or inspection
reflects any underpayment of any amounts by GPTG to Producer of 1% or more over
the period which is the subject of the review or inspection in question.  GPTG
shall also in all events pay to Producer, within ten (10) days of demand
therefor by Producer, the full amount of any underpayments, along with interest
thereon as provided in Section 7C, which are discovered in connection with any
review or inspection pursuant to this subparagraph.  Notwithstanding the
preceding two sentences, however, if GPTG disputes the results of any such
review or inspection, the provisions of Section 5.I below shall apply, and GPTG
shall not have any of the payment obligations specified in the preceding two
sentences until the dispute procedures specified in Section 5.I have been
utilized.

 
 
I.
Payment Disputes.  If either Party, in good faith, disputes any amounts to be
paid pursuant to this Section 5, the disputing Party shall immediately notify
the other Party of the basis for the dispute.  Officers of the Parties will then
meet and use their best efforts to resolve any such dispute within 3 business
days thereafter.  If the dispute cannot therefrom be resolved, the Parties shall
be able to pursue all other remedies available to them, in law or in equity.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-10

--------------------------------------------------------------------------------

 

 
6.
Producer Responsibility for Dedicated Railcars:

 
 
A.
Producer will enter into leases or other arrangements intended to secure the
availability of sufficient railcars to timely ship the Ethanol produced at the
Plant as contemplated by this Agreement ("Dedicated Railcars"). GPTG and
Producer shall agree to the number of railcars and term of such arrangements for
rail cars prior to entering into said agreements, and shall cooperate in good
faith in estimating the number of rail cars required for the shipment of Ethanol
from the Plant from time to time as well as in the determination of any other
terms necessary for said leases.  In the event of any dispute or disagreement
regarding the terms of any rail car lease, however, Producer shall be entitled
to make the final determination and decision regarding the dispute or
disagreement, in Producer's sole discretion.

 
 
7.
Representations & Warranties/Indemnity:

 
 
A.
Producer represents and warrants to GPTG as follows:

 
 
·
Producer is duly formed and validly existing as a limited liability company
under the laws of the State of Iowa; has the requisite power and authority to
own its properties and carry on its business as now being conducted and
currently proposed to be conducted and to execute, deliver and perform its
obligations under this Agreement; is qualified to do business in Iowa and in
every other jurisdiction in which failure to qualify could reasonably be
expected to have a material adverse effect on Producer's ability to perform its
obligations hereunder.

 
 
·
Producer has taken all action necessary to authorize it to execute, deliver and
perform its obligations under this Agreement, and this Agreement constitutes a
legal, valid and binding obligation of Producer enforceable against Producer in
accordance with its terms, subject to bankruptcy, reorganization, moratorium or
other similar laws affecting the enforcement of the rights of creditors
generally and subject to general principles of equity.

 
 
·
The execution, delivery and performance by Producer of this Agreement does not
and will not (i) violate any law applicable to Producer, (ii) result in any
breach of Producer's constituent documents or (iii) conflict with, violate or
result in a breach of or constitute a default under any agreement or instrument
to which Producer or any of its properties or assets are bound.

 
 
·
No authorization or approval or other action by, and no notice to or filing
with, any governmental authority (other than those which have been obtained) is
required for the due execution, delivery and performance by Producer of this
Agreement.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-11

--------------------------------------------------------------------------------

 
 
 
·
Producer is not a party to any pending legal, administrative, arbitration or
other proceeding, and, to Producer's knowledge, no such proceeding is
threatened, which could reasonably be expected to have a material adverse effect
on Producer's ability to perform its obligations hereunder.

 
 
·
Producer represents that it will have or has good and marketable title to all of
the Ethanol sold to GPTG pursuant to this Agreement and that said Ethanol will
be free and clear of all liens and encumbrances arising from any action of
Producer.

 
 
·
Producer represents that each respective truck or railcar load of  Ethanol sold
to GPTG pursuant to this Agreement will, in the form as loaded onto the truck or
railcar of the GPTG Carrier, meet or exceed (but need not exceed) the
specifications set forth in Exhibit "A" to this Agreement (the
"Specifications"), as Exhibit "A" may be amended or restated from time to time
by GPTG as provided below, for a period of sixty (60) days from the date of
loading of the Ethanol in question onto the truck or railcar of the GPTG Carrier
at the Plant (the "Warranty Period").  GPTG may amend or restate Exhibit "A" at
any time and from time to time upon not less than ninety (90) days prior written
notice to Producer, but only to the extent such amendment or restatement is
necessary to comply with any changes in industry standards or applicable federal
or state laws, rules or regulations; provided, however, that in such event
Producer shall have the right to terminate this Agreement by giving written
notice thereof to GPTG at any time within said ninety (90) day period.

 
 
B.
GPTG represents and warrants to Producer as follows:

 
 
·
GPTG is duly formed and validly existing as a limited liability company under
the laws of the State of Delaware; has the requisite power and authority to own
its properties and carry on its business as now being conducted and currently
proposed to be conducted and to execute, deliver and perform its obligations
under this Agreement; is qualified to do business in Delaware and in every other
jurisdiction in which failure to qualify could reasonably be expected to have a
material adverse effect on GPTG's ability to perform its obligations hereunder.

 
 
·
GPTG has taken all action necessary to authorize it to execute, deliver and
perform its obligations under this Agreement, and this Agreement constitutes a
legal, valid and binding obligation of GPTG enforceable against GPTG in
accordance with its terms, subject to bankruptcy, reorganization, moratorium or
other similar laws affecting the enforcement of the rights of creditors
generally and subject to general principles of equity.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-12

--------------------------------------------------------------------------------

 
 
 
·
The execution, delivery and performance by GPTG of this Agreement does not and
will not (i) violate any law applicable to GPTG, (ii) result in any breach of
GPTG's constituent documents or (iii) conflict with, violate or result in
a  breach of or constitute a default under any agreement or instrument to which
GPTG or any of its properties or assets are bound.

 
 
·
No authorization or approval or other action by, and no notice to or filing
with, any governmental authority (other than those which have been obtained) is
required for the due execution, delivery and performance by GPTG of this
Agreement.

 
 
·
GPTG is not a party to any pending legal, administrative, arbitration or other
proceeding, and, to GPTG's knowledge, no such proceeding is threatened, which
could reasonably be expected to have a material adverse effect on GPTG's ability
to perform its obligations hereunder.

 
 
·
All reports and all invoices provided by GPTG to Producer pursuant to this
Agreement shall be true, accurate and complete in all respects.

 
 
C.
Subject to Section 9, GPTG shall indemnify, defend, and hold Producer and its
affiliates, subsidiaries, parents, and its and their respective directors,
officers, stockholders, members, employees, and agents (collectively, including
Producer, the "Producer Indemnified Persons") harmless from and against any and
all suits, proceedings, actions, claims, counterclaims, losses, awards,
judgments, settlements, fines, penalties, liabilities, damages, costs or
expenses (including reasonable out-of-pocket attorney's fees and expenses)
(collectively, "Losses") in any way arising from, related to or connected with
(i) any breach of any provision of this Agreement by GPTG, and/or (ii) any
claims resulting from GPTG's marketing or other activities or use or sale of any
Ethanol.  Any payment owed by GPTG to Producer under this Agreement which is not
made when due shall bear interest from the date such payment was due until it is
paid at the rate of 12% per annum, and in order for GPTG to cure any default in
payment by GPTG under this Agreement, GPTG must pay both such delinquent payment
and interest thereon as provided in this sentence.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.


 
E-13

--------------------------------------------------------------------------------

 
 
D.
Subject to Section 9, Producer shall indemnify, defend, and hold GPTG and its
affiliates, subsidiaries, parents, and its and their respective directors,
officers, stockholders, members, employees, and agents (collectively, including
GPTG, the "GPTG Indemnified Persons") harmless from and against any and all
Losses in any way arising from, related to or connected with any breach of any
provision of this Agreement by Producer.  Any payment owed by Producer to GPTG
under this Agreement which is not made when due shall bear interest from the
date such payment was due until it is paid at the rate of 12% per annum, and in
order for Producer to cure any default in payment by Producer under this
Agreement, Producer must pay both such delinquent payment and interest thereon
as provided in this sentence.

 
 
8.
No Other Warranties: Except only for the limited express warranties set forth
in, respectively, Section 7.A and Section 7.B above, neither Producer nor GPTG
makes any express warranties whatsoever regarding any Ethanol or any other thing
or matter whatsoever, and Producer and GPTG each hereby exclude and disclaim in
entirety all implied warranties whatsoever, including the implied warranties of
merchantability, noninfringement and fitness for a particular purpose, with
respect to all Ethanol and all other things and matters whatsoever.

 
 
 9.
Limitation of Damages; Statute of Limitations:  Under no circumstances or
theories (including, but not limited to, tort or breach of this Agreement) shall
GPTG or Producer be liable to the other for any lost profits, business or
goodwill, or for any exemplary, special, incidental, consequential, punitive or
indirect damages whatsoever, which are in any way related to or connected with
or arise out of this Agreement (and even if GPTG or Producer, as the case may
be, knew or should have known of the possibility of any of those damages),
including, without limitation, to, with or out of any performance or
nonperformance of any Ethanol or GPTG's or any other person's use of or
inability to use any Ethanol (whether alone or in connection with or as part of
other goods or products).  GPTG and Producer agree that amounts paid by GPTG or
Producer, as the case may be, to a non-affiliated third party because of any
breach of this Agreement by the other shall be considered actual damages
incurred by GPTG or Producer, as the case may be, and therefore not subject to
the preceding sentence.

 
Any claim, suit, action or other proceeding for any breach or nonfulfillment of,
or default under, any term or condition of this Agreement must be commenced
within one year of the date on which the cause of action accrued, or such claim,
suit, action or proceeding shall be lost and forever barred.
 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-14

--------------------------------------------------------------------------------

 
 
 
10.
Impossibility Event:  Subject to the last sentence in this Section, if any term
or condition of this Agreement to be performed or observed by GPTG or Producer
is rendered impossible of performance or observance due to any force majeure or
any other material act, omission, matter, circumstance, event or occurrence
beyond the commercially reasonable control of GPTG or Producer, as the case may
be (each, an "Impossibility Event"), the affected party shall, for so long as
such Impossibility Event exists, be excused from such performance or observance,
provided the affected party (i) promptly notifies the other party of the
occurrence of the Impossibility Event; (ii) takes all commercially reasonable
steps to terminate, remedy or otherwise discontinue the effects of the
Impossibility Event; and (iii) recommences performance after the termination or
discontinuance of the Impossibility Event.  The term "Impossibility Event"
includes an actual or threatened act or acts of war or terrorism, fire, storm,
flood, earthquake, acts of God, civil disturbances or disorders, riots,
sabotage, strikes, lockouts and labor disputes.  Nothing in this Section is
intended to or shall be interpreted so as to require the resolution of labor
disputes by acceding to the demands of labor when such course is inadvisable in
the discretion of the Party subject to such dispute.  Notwithstanding the
foregoing, this Section is not applicable to, and shall not excuse any
performance or observance of, a payment or indemnification duty or obligation,
an Accepted Purchase Order, or any obligations under Section 29.



 
11.
Independent Contractor: It is expressly understood that the relationship of GPTG
to Producer is that of an independent contractor and nothing contained herein
shall be construed to create any partnership, agency, or employer/employee
relationship, and GPTG has no authority whatsoever to bind or obligate Producer
in any way.  GPTG may freely choose the customers from whom business shall be
solicited and the time and place for solicitation.

 
12.
Notices:  Unless otherwise provided in this Agreement (such as in Sections 4.A
and 5.B), any notices required to be given under this Agreement shall be in
writing and be sufficiently given when delivered in person, if delivered by a
nationally recognized overnight courier, on the next business day following
deposit, or if by certified mail, return receipt requested, postage prepaid, on
the third business day following such mailing, addressed as follows:

 
Producer:
Lincolnway Energy, LLC
 
59511 W. Lincoln Highway
 
 Nevada, Iowa 50201
 
Attn:  President
 
Fax: _______________________
   
GPTG:
Green Plains Trade Group LLC
 
9420 Underwood Ave., Suite 100
 
Omaha, NE 68114
 
Attn:  Todd Becker, CEO
 
Fax: (402) 884-8776

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-15

--------------------------------------------------------------------------------

 
 
 
13.
Insurance:  During the entire term of this Agreement, Producer will maintain
insurance coverage that is customary for a company of its type and size that is
engaged in the production and selling of ethanol and provide evidence of such
coverage as reasonably requested by GPTG from time to time.  At a minimum,
Producer's insurance coverage must include:

 
 
a.
Comprehensive general product and public liability insurance, with liability
limits of at least $2 million in the aggregate.

 
 
b.
Property and casualty insurance adequately insuring its production facilities
and its other assets against theft, damage and destruction on a replacement cost
basis.

 
 
c.
GPTG shall be added as an additional insured under the comprehensive general
product and public liability insurance policy.

 
 
d.
Workers' compensation insurance to the extent required by law.

 
During the entire term of this Agreement, GPTG will maintain insurance coverage
that is customary for a company marketing, selling and handling the
transportation of ethanol, and provide evidence of such coverage as reasonably
requested by Producer from time to time.  At a minimum, GPTG's insurance
coverage must include:
 
 
a.
Comprehensive general product and public liability insurance, with liability
limits of at least $2 million in the aggregate.

 
 
b.
Producer shall be added as an additional insured under the comprehensive general
product and public liability insurance policy.

 
 
c.
Workers' compensation insurance to the extent required by law.

 
 
14.
Effective Date of Agreement.  This Agreement is made and entered into, and shall
become binding and enforceable on, the date of this Agreement, but GPTG and
Producer agree that this Agreement shall not become effective for purposes of
commencing transactions under and pursuant to this Agreement until September 25,
2009 (the "Effective Date").

 
 
15.
GPTG Representatives.  GPTG shall designate to Producer in writing one or more
representatives of GPTG (each, a "GPTG Representative") through whom all
contacts from Producer pursuant to this Agreement may be made, and unless
otherwise expressly specified in this Agreement, each GPTG Representative shall
be deemed to have full authority to make all decisions and to resolve all
matters, disputes and issues under this Agreement on GPTG's behalf.  GPTG may
change  the GPTG Representatives from time to time for any reason or for no
reason, effective upon the giving of written notice to Producer.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-16

--------------------------------------------------------------------------------

 
 
 
16.
Producer Representatives.  Producer shall designate to GPTG in writing one or
more representatives of Producer (each, a "Producer Representative") through
whom all contacts from GPTG pursuant to this Agreement may be made, and unless
otherwise expressly specified in this Agreement, each Producer Representative
shall be deemed to have full authority to make all decisions and to resolve all
matters, disputes and issues under this Agreement on Producer's
behalf.  Producer may change  the Producer Representatives from time to time for
any reason or for no reason, effective upon the giving of written notice to
GPTG.

 
 
17.
Entire Agreement: This Agreement contains the entire agreement between the
Parties and supersedes all previous agreements, either oral or written, between
the Parties.  No course of dealing or usage of trade shall be relevant or
admissible to supplement, explain or vary any of the terms of this Agreement,
except only where this Agreement expressly refers to industry standards or
industry practices, if any, in which event industry standards or industry
practices shall only be considered or applied with respect to the particular
action, item, matter or issue in question, but the terms of this Agreement shall
govern and control in the event of any conflict or inconsistency between any
term or condition of this Agreement and any such industry standard or industry
practice.  Any reference to industry standards or industry practices in this
Agreement is to the then current generally recognized industry standards or
industry practices for the ethanol industry in the United States.  All sales of
Ethanol to GPTG by Producer pursuant to this Agreement are made upon and subject
to, and are expressly limited solely to, the terms and conditions of this
Agreement and the corresponding Accepted Purchase Order, and GPTG and Producer
each hereby object to any additional, different or inconsistent terms which may
be set forth in any other document that Producer or GPTG, as the case may be,
may at any time and from time to time submit to the other, and no such
additional, different or inconsistent terms shall be part of this Agreement or
any sale of any Ethanol to GPTG by Producer pursuant to this Agreement or shall
otherwise have any force or effect whatsoever.  In the event of any conflict or
inconsistency between any terms of this Agreement and of any Accepted Purchase
Order or other Purchase Order or information that may be provided by GPTG to
Producer pursuant to Section 5.B. or otherwise, the terms and conditions of this
Agreement shall govern and control to the full extent of such conflict or
inconsistency.  Any exhibits and schedules to this Agreement are incorporated
into this Agreement by this reference as if set forth in full.  The language of
this Agreement shall not be construed in favor of or against either Party, but
shall be construed as if the language was drafted mutually by both Parties.  No
modifications hereof shall be valid unless made in writing and signed by both
Parties.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-17

--------------------------------------------------------------------------------

 

 
18.
Further Assurances.   Each Party will execute or cause to be delivered to the
other Party such instruments and other documents and will take such other
actions as the other Party may reasonably request for the purpose of carrying
out or evidencing any of the transactions contemplated by the Agreement.

 
 
19.
Waiver:  The failure of either Party to enforce any of its rights hereunder on
any particular occasion shall not constitute a waiver of such rights on any
subsequent occasion.



 
20.
Assignment:  This Agreement may not be assigned by either Party without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.  Notwithstanding the foregoing, Producer may, without the
consent of GPTG, assign this Agreement as collateral or security or otherwise to
any lender of Producer, and any lender may in turn assign this Agreement without
GPTG's consent upon any foreclosure or other exercise of any rights or remedies
against Producer or any of Producer's assets.

 
 
21.
Headings:  Any paragraph headings are used for convenience only and are not
intended and shall not be used in interpreting any provisions of this Agreement.

 
 
22.
No Third Party Beneficiary: Nothing contained in this Agreement shall be
considered or construed as conferring any right or benefit on a person not a
Party to this Agreement, except only that the Producer Indemnified Persons and
the GPTG Indemnified Persons shall have the rights and protections provided in,
respectively, Section 7.C. and Section 7.D.  Neither this Agreement nor the
performance hereunder shall be deemed to have created a joint venture or
partnership between the Parties.

 
 
23.
Governing Law: This Agreement shall be governed by the laws of the State of
Nebraska, but without regard to the choice of law or conflict of laws provisions
thereof.

 
 
24.
Arbitration: Any dispute arising out of or in connection with this Agreement
shall be submitted to binding arbitration, except that any Party may pursue
preliminary, temporary or permanent injunctive relief for any breach of Section
29 and either Party may terminate this Agreement as otherwise provided herein
without first being required to submit to arbitration the underlying issue or
dispute upon which such termination is alleged to be based.  The arbitration
shall be conducted according to the Commercial Arbitration Rules of the American
Arbitration Association.  The place of arbitration shall be Omaha, Nebraska or
Des Moines, Iowa or such other place as may be agreed upon by the Parties.  Both
Parties shall attempt to agree upon one arbitrator, but if they are unable to
agree, each shall appoint an arbitrator and those two arbitrators shall appoint
a third arbitrator.  The expenses of the arbitrator(s) shall be divided equally
between the Parties, unless otherwise determined by the arbitrators as part of
the decision of the arbitrators.  Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof, and shall
be enforceable against the Parties.

 

--------------------------------------------------------------------------------

  
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-18

--------------------------------------------------------------------------------

 
 
 
25.
Severability: In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable, in whole or in part, the remaining provisions
of this Agreement shall not be affected thereby and shall continue to be valid
and enforceable.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable as written, but valid, legal and enforceable
if modified, then such provision shall be deemed to be amended to such extent as
shall be necessary for such provision to be valid, legal and enforceable and it
shall be enforced to that extent.  Any finding of invalidity, illegality or
unenforceability in any jurisdiction shall not invalidate or render illegal or
unenforceable such provision in any other jurisdiction.  Without limiting the
generality of the foregoing, each term of this Agreement which provides for a
limitation of remedies or liability, disclaimer or exclusion of warranties, or
exclusion or limitation of damages is subject to this Section.  Further, if any
remedy is determined to have failed of its essential purpose or otherwise, all
limitations of liability and exclusions and limitations of damages provided for
in this Agreement shall remain in full force and effect.

 
 
26.
No "Take or Pay."  The Parties agree that this is not a "take or pay contract";
provided, however, GPTG is obligated under this Agreement to purchase all of the
Ethanol output at the Plant pursuant to Purchase Orders it presents to and which
are accepted by Producer pursuant to Section 5.B of this Agreement.

 
 
27.
Counterparts.  This Agreement may be executed by the Parties by facsimile and in
separate counterparts, each of which when so executed will be deemed to be an
original and all of which together will constitute one and the same agreement.

 
 
28.
Working Relationship.  Because the Parties have not done business together in
the past in the manner described in this Agreement, they have not yet attempted
to develop efficient and effective day-to-day procedures related to ordering,
delivering ethanol and shipping ethanol and, therefore, agree to work together
promptly and in good faith to develop effective and efficient day-to-day
procedures to cover these matters; provided, however, that no such procedures
shall be in conflict or inconsistent with any of the terms or conditions of this
Agreement, shall in any way amend or modify this Agreement, or shall be a part
of this Agreement.

 
 
29.
Confidentiality:  The Parties acknowledge that they will be exchanging
information about their businesses under this Agreement which is confidential
and proprietary, and the Parties agree to handle that confidential and
proprietary information in the manner described in this Section 29.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-19

--------------------------------------------------------------------------------

 
 
 
a.
Definition of Confidential Information.  For purposes of this Agreement, the
term "Confidential Information" means information related to the business
operations of Producer or GPTG, as the case may be, that meets all of the
following criteria:

 
 
(i)
The information must not be generally known to the public, and must not be a
part of the public domain.

 
 
(ii)
The information must belong to the Party claiming it is confidential, and must
be in that Party's possession.

 
 
(iii)
The information must have been protected and safeguarded by the Party claiming
it is confidential by measures that were reasonable under the circumstances
before the information was disclosed to the other Party.

 
 
(iv)
Written information must be clearly designated in writing as "Confidential
Information" by the Party claiming it is confidential before it is disclosed to
the other Party, except that all information about a Party's production, costs
and prices will always be considered Confidential Information under this
Agreement, without the need for specifically designating it as such.

 
 
(v)
Verbal Confidential Information which is disclosed to the other Party must be
summarized in writing, designated in writing as "Confidential Information," and
transmitted to the other Party within ten (10) days of the verbal disclosure,
except that all information about a Party's production, costs and prices will
always be considered Confidential Information under this Agreement, without the
need for specifically designating it as such or providing a writing pursuant to
this subparagraph.

 
 
b.
Limitations on the Use of Confidential Information.  Each Party agrees that it
will not use any Confidential Information that it obtains about the other Party
for any purpose, other than to perform its obligations under this Agreement.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.



 
E-20

--------------------------------------------------------------------------------

 
 
 
c.
The Duty not to Disclose Confidential Information.  The Parties agree that they
will not disclose any Confidential Information about each other to any person or
organization, other than their respective legal counsel and accountants, without
first getting written consent to do so from the other Party.  Notwithstanding
the foregoing, if a Party or anyone to whom such Party transmits Confidential
Information in accordance with this Agreement is requested or required (by
deposition, interrogatories, requests for information or documents in legal
proceedings, subpoenas, civil investigative demand or similar process) in
connection with any proceeding, to disclose any Confidential Information, such
Party will (if permitted under the law or other process in question) give the
disclosing Party prompt written notice of such request or requirement so that
the disclosing Party may seek an appropriate protective order or other remedy,
and the receiving Party will cooperate with the disclosing Party, at the
disclosing Party's cost and expense, to obtain such protective order.  The fees
and costs of obtaining such protective order, including payment of reasonable
attorney's fees, shall be paid for by the disclosing Party.  If such protective
order or other remedy is not obtained or the disclosing Party waives compliance
with this Section, the receiving Party (or such other persons to whom such
request is directed) will furnish only that portion of the Confidential
Information which, in the opinion of legal counsel, is legally required to be
disclosed, and upon the disclosing Party's request, and at the disclosing
Party's cost and expense, shall use commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded to such information.

 
 
d.
The Duty to Notify the Other Party in Cases of Improper Use or Disclosure.  Each
Party agrees to immediately notify the other Party if the Party becomes aware of
any improper use of or any improper disclosure of the Confidential Information
of the other Party.

 
 
e.
Protection of the Confidential Information.  Each Party agrees to develop
effective procedures for protecting the Confidential Information that it obtains
from the other Party, and to implement those procedures with the same degree of
care that it uses in protecting its own Confidential Information.

 
 
f.
Return of the Confidential Information.  Immediately upon the termination of
this Agreement, each Party agrees to return to the other Party all of the other
party's Confidential Information that is in its possession or under its control.

 
 
g.
Disclosure in SEC Filings. Notwithstanding any other provision contained in this
Agreement, GPTG acknowledges and agrees that the disclosure of this Agreement
and the transactions contemplated hereby by Producer (i) in a Form 8-K or other
report filed with the Securities and Exchange Commission at any time on or after
the date hereof, or (ii) in a press release or on an analyst call, will not be
violation of this Section. Producer will, however, cooperate with any reasonable
request of GPTG to request confidential treatment for certain terms and
provisions of this Agreement in connection with any such filing with the SEC.

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-21

--------------------------------------------------------------------------------

 

 
h.
Termination of Obligations.  The Parties' respective obligations under this
Section shall apply during the term of this Agreement and for a period of two
(2) years following the effective date of the termination of this Agreement,
whether by Producer or GPTG and for whatever reason or for no reason, and
neither Party shall have any further ongoing obligations under this Section,
other than for liability with respect to any prior breach of this Section by
them, at any time on or after the date which is two (2) years after the
effective date of the termination of this Agreement.

 
30.           Consent to Jurisdiction; Waiver of Jury Trial.  Subject to Section
24, GPTG and Producer each consent to the nonexclusive jurisdiction of any
federal or state court sitting in Polk County, Iowa or in Douglas County,
Nebraska in any action or proceeding arising out of or relating to this
Agreement.  GPTG and Producer each waive any right to a jury trial with respect
to and in any action, proceeding, suit, claim, counterclaim, demand, dispute or
other matter whatsoever or arising out of this Agreement.
 
In WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
Green Plains Trade Group LLC
 
Lincolnway Energy, LLC
     
By:
/s/ C. Stephen Bleyl
 
By:
/s/ Richard Brehm
Name:  C. Stephen Bleyl
 
Name: Richard Brehm
Title:  EVP Ethanol
 
Title: President/CEO
Date:  October 1, 2009
 
Date:  September 28, 2009

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.



 
E-22

--------------------------------------------------------------------------------

 

SCHEDULE 1


GPTG will present to Producer to make the following flat price or basis bid *
everyday FOB the plant in Nevada for their consideration.  The limits (volume)
GPTG would be willing to extend on these bids are also listed.


Nearby Month
Maximum offer will be for *
   
Nearby Month +1
Maximum offer will be for *
   
Nearby Quarter
Maximum offer will be for *

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.



 
E-23

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Green Plains Trade Group LLC
FUEL-GRADE ETHANOL
SPECIFICATIONS
(DENATURED)



   
NON-DETERGENT
   
TEST
 
GRADE
 
METHOD OF TEST
Apparent Proof - 60°F
 
200 minimum
 
ASTM D-4052 /
   
203 maximum
 
Conversion Table
         
Specific Gravity, 60/60°F
 
0.7870 - 0.7950
 
ASTM D-4052
         
Water, Mass Percent
 
0.50 nominal
 
ASTM E-203
   
0.82 maximum
             
Ethanol Content,
 
92.1 minimum
 
Gas Chromatography
Volume Percent
     
ASTM D-5501
         
Methanol, (vol. %)
 
0.50 maximum
 
ASTM D-5501
         
Non-Volatile Matter,
 
5 maximum
 
ASTM D-1353
mg/100 mL
           
 
   
Sulfur, Mass Percent
 
0.0010 maximum
 
ASTM D-5453
         
Benzene, (vol. %)
 
0.06 maximum
 
ASTM D-3606
         
Olefins, (vol. %)
 
0.50 maximum
 
ASTM D-1319
         
Aromatics, (vol. %)
 
1.70 maximum
 
ASTM D-1319
         
Chloride Ion Content,
 
32 maximum
 
ASTM D-512, Meth. C
mg/L
     
Modified Note (1)
         
Copper Content, mg/kg
 
0.08 maximum
 
ASTM D-1688, Meth.D
       
Modified Note (2)
         
Acidity (as acetic acid
 
0.0070 maximum
 
ASTM D-1613
CH3C00H), mass %
 
0.0042 maximum
 
(Shipments to Canada)
         
Appearance
 
Clear and Bright, visibly
 
Visual
   
free of suspended and/or
       
settled contaminants.
             
Color, Platinum - Cobalt
 
50.0 maximum
 
ASTM  D-1209
         
Hydrocarbon Denaturant
 
5.00 maximum
 
Gas Chromatography
gal/100 gal.
 
2.0 minimum
 
ASTM D-4806
   
 
   
pHe
 
6.5 minimum
 
ASTM D-6423 (3)
   
9.0 maximum
             
Sulfate-mg/kg
 
4.0 maximum
 
-No official
       
ASTM Method

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-24

--------------------------------------------------------------------------------

 


(NOTES)


Note 1:
The modification of Test Method D-512, Procedure C, consists of using 5 mL of
sample diluted with 20 mL of distilled water instead of the 25 mL sample
specified in the standard procedure.  The volume of the sample prepared by this
modification will be slightly more than 25 mL.  To allow for the dilution
factor, report the chloride ion present in the fuel ethanol sample as 5 times
that determined in the sample.



Note 2:
The modification of Test Method D-1688, Procedure D, consists of mixing reagent
grade ethanol (which may be denatured according to BATF Formula 3A or 3O) in
place of water as the solvent or diluent for the preparation of reagents and
standard solutions.  However, this must not be done to prepare the stock copper
solution described in 39.1 of D-1688.  Because a violent reaction may occur
between the acid and the ethanol, use water as specified in the acid solution
part of the procedure to prepare the stock copper solution.  Use ethanol for the
rinse and final dilution only.



Note 3:
The only denaturants shall be natural gasoline, gasoline components, or unleaded
gasoline at a minimum concentration of 2 parts by volume per 100 parts by
volume.  Hydrocarbons, with an end boiling point higher than 437°F as determined
by ASTM Method D-86, shall not be used.



Note 4:
All fuel ethanol will contain a minimum of one of the following corrosion
inhibitors:




 
a)
20 pounds per 1,000 barrels of Octel Starreon DCI-11

 
b)
20 pounds per 1,000 barrels of Petrolite Tolad 3222

 
c)
13 pounds per 1,000 barrels of Petrolite Tolad 3224

 
d)
20 pounds per 1,000 barrels of Nalco 5403

 
e)
20 pounds per 1,000 barrels of Endcor FE-9730 (1)

 
f)
20 pounds per 1,000 barrels of MidContinental MCC5011E

 
g)
27 pounds per 1,000 barrels of MidContinental MCC5011EW

 
h)
13 pounds per 1,000 barrels of US Water Services Corrpro 654

 

--------------------------------------------------------------------------------

 
* 
Portion omitted pursuant to request for confidential treatment filed separately
with the Securities and Exchange Commission.

 
 
E-25

--------------------------------------------------------------------------------

 